EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Beverly Lubit on 1/10/2022.

1.  Claims 1, 8, 17 have been amended as follows:

Claim 1.  A method for making a composition comprising components of amniotic fluid, the method comprising: (a) transferring amniotic epithelial cells (AECs) and amniotic fluid cells (AFCs) to a cell culture system and co‐culturing the AECs and AFCs in a defined serum free medium consisting of a base medium, wherein the base medium is 50% Iscove's Modified Dulbecco's Medium (IMDM), 50% F12 Medium; 450 μM monothioglycerol, 1 mg/ml polyvinyl alcohol, 1 % penicillin/streptomycin and 1 % chemically defined lipid concentrate, wherein the chemically defined lipid concentrate contains 2.0 mg/L arachidonic acid, 220 mg/L cholesterol, 70 mg/L DL‐alphatocopherol acetate, 10 mg/L linoleic acid, 10 mg/L linolenic acid, 10 mg/L myristic acid, 10 mg/L oleic acid, 10 mg/L palmitic acid, 10 mg/L palmitoleic acid, and 10 mg/L stearic acid; and wherein a synergistic effect of the co‐culture of the AECs and AFCs in the base medium results in both increased protein concentration and increased protein complexity when compared to a culture of AECs or AFCs alone; (b) separating the AECs and AF Cs from the 

Claim 8.  A method for making a composition comprising components of amniotic fluid, the
method comprising: (a) transferring amniotic fluid cells (AFCs) and amniotic epithelial cells (AECs) to a cell culture system and co‐culturing the AFCs and AECs in a defined serum free medium consisting of a base medium, wherein the base medium is 50% Iscove's Modified Dulbecco's Medium (IMDM), 50% F12 Medium; 450 μM monothioglycerol, 1 mg/ml polyvinyl alcohol, 1 % penicillin/streptomycin and 1 % chemically defined lipid concentrate, wherein the chemically defined lipid concentrate contains 2.0 mg/L arachidonic acid, 220 mg/L cholesterol, 70 mg/L DL‐alphatocopherol acetate, 10 mg/L linoleic acid, 10 mg/L linolenic acid, 10 mg/L myristic acid, 10 mg/L oleic acid, 10 mg/L palmitic acid, 10 mg/L palmitoleic acid, and 10 mg/L stearic acid; and wherein the AECs and AFCs are co‐cultured until a pre‐determined target protein concentration in the culture medium is reached, and wherein a synergistic effect of the co‐culture of the AECs and AFCs in the base medium results in both increased protein concentration and increased protein complexity when compared to a culture of AECs or AFCs alone; (b) separating the AECs and AFCs from the culture medium to obtain a conditioned supernatant; (c) removing large molecules and other cell debris from the conditioned supernatant; and (d) ensuring the sterility of the conditioned supernatant, wherein the conditioned supernatant is the composition comprising components of amniotic fluid.

composition is produced by a process comprising: (a) transferring amniotic epithelial cells
(AECs) and amniotic fluid cells (AFCs) to a cell culture system and co‐culturing the AECs and
AFCs in a defined serum free medium consisting of a base medium; wherein the
base medium is 50% Iscove's Modified Dulbecco's Medium (IMDM), 50% F12 Medium; 450 μM monothioglycerol, 1 mg/ml polyvinyl alcohol, 1 % penicillin/streptomycin and 1 % chemically defined lipid concentrate, wherein the chemically defined lipid concentrate contains 2.0 mg/L arachidonic acid, 220 mg/L cholesterol, 70 mg/L DL‐alpha‐tocopherol acetate, 10 mg/L linoleic acid, 10 mg/L linolenic acid, 10 mg/L myristic acid, 10 mg/L oleic acid, 10 mg/L palmitic acid, 10 mg/L palmitoleic acid, and 10 mg/L stearic acid; and wherein a synergistic effect of the co‐culture of the AECs and AF Cs in the base medium results in both increased protein concentration and increased protein complexity when compared to a culture of AECs or AFCs alone; (b) separating the AECs and AF Cs from the culture medium to obtain a conditioned supernatant; (c) removing large molecules and other cell debris from the conditioned supernatant; and (d) ensuring the sterility of the conditioned supernatant, wherein the sterile conditioned supernatant is the composition comprising components of amniotic fluid.

Claims 26‐27, 33‐34, 36, 38, 40, 43‐44, 52, 55, 57 and 60‐62 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The 112 (b) rejection of claim 2 is withdrawn in view of Applicant’s amendment which has removed the phrase “the lipds.
The nonstatutory double patenting rejection of instant claims 1-2, 7, 17-18, 23 and 54 over claims 1-2, 7-9, 11, 16-18 and 23 of co-pending Application 16/640699 has been withdrawn in view of the Applicant provided and Office approved terminal disclaimer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632